11TH COURT OF APPEALS
                                 EASTLAND, TEXAS
                                     JUDGMENT

Kenneth Eugene Walker,                        * From the 32nd District Court
                                                of Nolan County,
                                                Trial Court No. 13286.

Vs. No. 11-21-00284-CR                        * February 24, 2022

The State of Texas,                           * Per Curiam Memorandum Opinion
                                                (Panel consists of: Bailey, C.J.,
                                                Trotter, J., and Williams, J.

     This court has considered Kenneth Eugene Walker’s motion to dismiss this
appeal and concludes that the motion should be granted. Therefore, in accordance
with this court’s opinion, the appeal is dismissed.